DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1 and 4-27 are rejected.
	Claims 2-3 have been cancelled.
	Claims 28-34 are withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 recites the limitation “a casing configured to contain a thermostatic valve” in lines 17-18.  It is not clear if the claimed casing is a separated casing or if it is the claimed housing having at least two opposite housing pieces. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-12 and 17-27 are finally rejected under 35 U.S.C. 103 as being unpatentable over Elsaesser et al. (US 2018/0030868) [hereinafter Elsaesser] in view of Sugio (US 2015/0152763).
With respect to claim 1, Elsaesser discloses a crankcase ventilation apparatus 10, as shown in Fig. 2, having: an inlet for a blow-by gas 32 (gas-liquid mixture, see paragraphs 0062-0064); at least two opposite housing pieces 36, 38, 40, 42, which are configured to be hermetically sealed together along a sealing line 25, 90, which is situated in a sealing face, as shown in Figs. 2 and 5; and a set of integrated components, said set of integrated components comprising a liquid separator vessel 20, 24, configured to separate liquid from the gas-liquid mixture 32, as shown in Fig. 1, said liquid separator vessel 20, 24, comprising an entry port 48 for the gas-liquid mixture 32 (see paragraphs 0067, 0089 and 0100), a liquid outlet port 84, 97, as shown in Fig. 3 (see paragraphs 0089 and 0102), and a gas outlet port (see paragraphs 0091 and 0063), wherein the set of integrated components further comprises a set of channels 62-66, as shown in Fig. 6, wherein a wall of each channel is part of the housing, as shown in Fig. 6, wherein the set of channels 62-66 comprises an inlet channel configured to guide the gas-liquid mixture from the inlet of the housing to the entry port 48 of the liquid separator vessel 20, as shown in Fig. 7; and an outlet channel 50 configured to guide gas from the gas outlet port away from the liquid separator vessel 20, as shown in Fig. 7 (see paragraph 0071); wherein the set of integrated components 
Elsaesser lacks wherein an internal wall of the liquid storage reservoir comprises a recess configured to contain a heater.
	Sugio teaches an oil separator 3, as shown in Fig. 2, having a housing 11 including liquid storage portion 45 (liquid storage reservoir) having an accommodation portion 23 (recess) having a heater 26, as shown in Fig. 2. The water contained in the collected liquid that is stored at the bottom face of the collected liquid storage portion 45 is evaporated as much as possible by heating the collected liquid storage portion 45 with the heaters 26 so that liquid containing high concentration of oil is generated (see paragraph 0059).  It would have been obvious to one of ordinary skill in the art to provide the housing disclosed by Elsaesser with a heater, as taught by Sugio, in order to evaporate any water contained in the fluid mixture 32 and improve the effectiveness of the liquid-gas separation (see paragraph 0059 of Sugio).

With respect to claim 4, Elsaesser discloses wherein the set of integrated components further comprises a liquid buffer tank, 42, 94, as shown in Fig. 16, which liquid buffer tank 42, 94 is at least partly separated from the liquid separator vessel 20, 24, by means of a wall 93, 96, 56, as shown in Fig. 16, and which liquid buffer tank 42, 94, is configured such that liquid in the liquid separator vessel 20, 24, is able to flow in the liquid buffer tank 42, 94, and vice versa through an opening 84, (or tortuous path formed by 90 on 96), in said wall 93, 96, 56, as shown in Fig. 16.

	With respect to claim 5, Elsaesser discloses wherein the liquid separator vessel 24 contains an oil mist separator 26 (internal liquid separation filter) configured to further separate liquid from the gas-liquid mixture 32, as shown in Fig. 1.

	With respect to claim 6, Elsaesser discloses wherein the set of channels comprises a drain 97 (scavenge channel) which is configured to guide liquid separated in the internal liquid separation filter 26 away from the liquid separator vessel 24, as shown in Fig. 3 (see paragraph 0102).

	With respect to claim 7, Elsaesser discloses wherein the set of integrated components further comprises a supporting seat 38 which is configured to be connected to the outlet channel 50 and to accommodate an external liquid separation filter 26 configured to further separate liquid from the gas-liquid mixture, as shown in Fig. 2.

	With respect to claim 8, Elsaesser discloses wherein the set of integrated components further comprises a fitting configured to connect a poppet valve (blow-off valve) (see paragraph 0101) said valve is shown in Fig. 2 extending from element 26, said fitting being the structure of element 26 holding the valve, as shown in Fig. 2.

	With respect to claim 9, Elsaesser discloses wherein the liquid separator vessel 24 contains an internal liquid separation filter 26 configured to further separate liquid 

	With respect to claim 10, Elsaesser discloses wherein the set of integrated components further comprises a fitting configured to connect a blow-off valve and wherein the fitting configured to connect the blow-off valve is provided downstream the supporting seat configured to accommodate the external liquid separation filter 26, as shown in Fig. 2.

	With respect to claim 11, Elsaesser discloses wherein the set of integrated components further comprises a fitting configured to connect a poppet valve (safety valve), as shown in Fig. 2.

	With respect to claim 12, Elsaesser discloses wherein the set of integrated components further comprises a casing 26 configured to contain a poppet valve (minimum pressure valve), as shown in Fig. 2.

	With respect to claim 17, Elsaesser discloses wherein the sealing face is a plane, as shown in Fig. 2.

With respect to claim 18, Elsaesser discloses wherein a channel 62 in the set of channels is cut along the sealing face over a distance of more than 50% of a length of said channel 62, as shown in Fig. 8, since the whole channel is cut.

	With respect to claim 19, Elsaesser discloses wherein the sealing line 90 is at least partly contained in the wall of the channel 62, as shown in Fig. 5.

	With respect to claim 20, Elsaesser discloses wherein at least one of the at least two opposite housing pieces 36, 38, 40, 42 is provided with a groove along the sealing line, as shown in Fig. 2.

	With respect to claim 21, Elsaesser discloses wherein the groove is a continuous groove, as shown in Fig. 2.

	With respect to claim 22, Elsaesser discloses wherein at least one of the at least two opposite housing pieces 36, 38, 40, 42 opposite to the at least one of the at least two opposite housing pieces provided with the groove, is provided with a protrusion along the sealing line, said protrusion being configured to fit into the groove, as shown in Fig. 6.

	With respect to claim 23, Elsaesser discloses wherein the liquid separator vessel comprises a detachable lid 36, as shown in Fig. 2.

	With respect to claim 24, Elsaesser discloses wherein a channel 62 in the set of channels is essentially constant in diameter along a length of said channel, as shown in Fig. 4.

	With respect to claim 25, Elsaesser discloses wherein the liquid separator vessel 20, 24, comprises a concave internal surface which is cyclic symmetric, as shown in Fig. 2.

	With respect to claim 26, Elsaesser discloses wherein the gas outlet port of the liquid separator vessel 24, 20, is arranged along an axis around which the concave internal surface is cyclic symmetric, as shown in Fig. 2.

	With respect to claim 27, Elsaesser discloses wherein the gas outlet port and the liquid outlet port of the liquid separator vessel 20, 24, are arranged at a same side of the liquid separator vessel, as shown in Fig. 2.


Claims 13 and 15 are finally rejected under 35 U.S.C. 103 as being unpatentable over Elsaesser (US 2018/0030868) in view of Mietto (US 2015/0023825).
With respect to claim 13, Elsaesser discloses a crankcase ventilation apparatus 10, as shown in Fig. 2, having: an inlet for a blow-by gas 32 (gas-liquid mixture, see paragraphs 0062-0064); at least two opposite housing pieces 36, 38, 40, 42, which are configured to be hermetically sealed together along a sealing line 25, 90, which is situated in a sealing face, as shown in Figs. 2 and 5; and a set of integrated components, said set of integrated components comprising a liquid separator vessel 20, 24, configured to separate liquid from the gas-liquid mixture 32, as shown in Fig. 1, said 
Elsaesser lacks wherein the set of integrated components further comprises a casing configured to contain a thermostatic valve.
	Mieto discloses a compressor 1, as shown in Fig. 4, having a body 46 (casing) including a thermostatic valve 10.  Mieto teaches that the valve 10 allows the oil to flow through it toward the supply inlet only at suitable temperatures (see paragraph 0087).  It would have been obvious to one of ordinary skill in the art to provide the housing disclosed by Elsaesser with a casing having a thermostatic valve, as taught by Mieto, in order to allow oil to pass at certain temperatures and further enhance the gas mixture separation.

	With respect to claim 15, Elsaesser lacks wherein the set of integrated components further comprises a supporting seat which is configured to accommodate a liquid filter configured to filter the liquid from impurities and wherein the set of channels .


Claims 14 and 16 are finally rejected under 35 U.S.C. 103 as being unpatentable over Elsaesser in view of Sugio (US 2015/0152763) as applied to claim 1 above, and further in view of Mietto (US 2015/0023825).
With respect to claim 14, Elsaesser as modified by Sugio lacks wherein the set of integrated components further comprises a supporting seat which is configured to accommodate a liquid filter configured to filter the liquid from impurities.  Mieto discloses a supporting seat 55 of the oil filter 12, which is a liquid filter configured to filter oil, as 

	With respect to claim 16, Elsaesser as modified by Sugio and Mietto discloses wherein the set of channels comprises a drainage channel 47 configured to drain liquid filtered from impurities in the liquid filter away from the supporting seat 55 which is configured to accommodate the liquid filter, as shown in Fig. 8 of Mietto.


Double Patenting
Claims 1 and 4-27 of this application are patentably indistinct from claims 1-12, 14 and 18-27 of Application No. 16/561,150. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-27 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 and 18-27 of copending Application No. 16/561,150 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.



Response to Arguments
Applicant's arguments filed on November 29, 2021, have been fully considered but they are not persuasive. 
	In response to applicant’s argument that the heater in Sugio is located on an external wall and not in an internal wall as required by amended claim 1: This argument is not persuasive.  Sugio teaches “an accommodation portion 23 for accommodating a heating means, which is a heater 26 in the present embodiment, is provided on a part of the bottom face 40 in the housing 11 close to the outlet 16.  In the accommodation portion 23, an insertion section 24 for inserting the heater 26 opens in the rear face 13 
	In response to applicant’s argument that Mietto lacks a casing configured to contain a thermostatic valve because the casing of Mietto is a single piece and not two opposite housing pieces: This argument is not persuasive.  The claim recites at least two opposite housing pieces, which is met by Elsaesser.  Mietto teaches a body 46 (i.e., casing) for thermostatic valve 10, as shown in Fig. 4, and it would have been obvious to combine, as stated above.  The claimed casing has been considered separate from the claimed two opposite housing pieces; however, a 112 (b) rejection has been issue since it is not clear if the casing is separate structure or part of the two opposite housing pieces.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778